DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-43, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,534,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope, and encompass all the limitations of the claims of U.S. Patent 10,534,006 (‘006).  Claim 1 of ‘006 recites a test microchip for measurement of clotting time in a blood or plasma sample comprising, an inlet communicating with one or more microchannels having one or more test chambers, a defined volume between nanoliters and milliliters, and an anionically charged surface at the inlet to activate clotting of the blood or plasma sample.  Claim 1 also recites changes in viscosity, impedance, acoustic properties, or optical properties being indicative of clot formation.  Claim 40 of the instant application differs from claim 1 of ‘006 in that the anionically charged surface is not required to be located at the inlet of the microchannel, and the claim only recites changes in optical properties being indicative of clot formation.  As such, claim 40 of the instant application is broader in scope, and encompasses all the limitations of claim 1 of ‘006.  Similarly, claim 14 of ‘006 recites a method .
Claim 44-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 9,910,053. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope, and encompass all the limitations of the claims of U.S. Patent 9,910,053 (‘053).  Claim 1 of ‘053 recites a microassay device for measuring clotting in a blood or plasma sample comprising a test microchip having an inlet communicating with one or more microchannels wherein the microchannels comprise one or more test chambers, with the test chambers formed of a material that allows changes in viscosity, impedance, acoustic properties, or optical properties in the blood or plasma sample.  Claim 44 of the instant application is silent with respect to the material of the test chambers, thus the claim covers any and all materials that can be formed into a test chamber.  As such, the limitations of claim 44 encompass all the limitations of claim 1 of ‘053.  Similarly, claim 8 of the instant application recites a method for measuring clotting time wherein a test chamber is formed of a material that allows changes in viscosity, impedance, acoustic properties, or optical properties in the sample, whereas claim 48 is silent with respect to the material of the test chamber.  Therefore, claim 48 encompasses all the limitations of claim 8 of ‘053.
Claim Objections
Claim 48 is objected to because of the following informalities:  for claim 48, “test microchip of claim 1” should be changed to --test microchip of claim 40--.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798